Lundberg Stratton, J.,
concurring.
{¶ 2} I concur with the decision to deny reconsideration. However, as I stated in my concurring opinion in Fish v. Ohio Cas. Ins. Co., 101 Ohio St.3d 1210, 2004-Ohio-224, 802 N.E.2d 149, I believe that Westfield Ins. Co. v. Galatis, 100 Ohio St.3d 216, 2003-Ohio-5849, 797 N.E.2d 1256, applies to all pending cases where a claim has been raised under Scott-Pontzer v. Liberty Mut. Fire Ins. Co. (1999), 85 Ohio St.3d 660, 710 N.E.2d 1116. Here, the appellate court has remanded the *1233case to the trial court for further proceedings. The proceedings on remand should include application of Galatis.
Kohnen & Patton, L.L.P., and Colleen M. Blandford, for appellant.
O’Donnell, J., concurs in the foregoing concurring opinion.